 In the Matter of SUPERSWEET FEED COMPANY, INCORPORATEDandGEN-ERAL DRIVERS UNION, LOCAL 851, A. F. OF L.In the Matter of MINNESOTA BI-PRODUCTS, INC.andGEUNION, LOCAL 851, A. F. OF L.Cases Nos. 18-C-1069 and 18-C-1070, respectively -DecidedJune 4, 1945DECISIONANDORDEROn November 18, 1944, the Trial Examiner issued his IntermediateReport in the above-entitled consolidated proceeding, finding that the re-spondents had engaged in and were engaging in certain unfair labor prac-tices and recommending that they cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the Intermediate Reportattached hereto. Thereafter, on December 26, 1944, the respondents, jointly,filed exceptions to the Intermediate Report and a supporting brief. Oralargument before the Board at Washington, D. C., was not requested, andnone was held. The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Interme-diate Report, the respondents' exceptions and brief, and the entire recordin the consolidated case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner save as they are inconsistent withour findings, conclusions, and order hereinafter set forth.1.From the record it appears that a number of persons who had workedin Supersweet's plant and a number of persons who had worked in Bi-Products' North Redwood plant were in the Armed Forces of the UnitedStates at the time that the Union made demands on Supersweet and Bi-Products for recognition as the exclusive bargaining representative of theirrespective employees.) Like the Trial Examiner, we are of the opinion,IWith a single exception, none of the persons in the Aimed Forces had designated the Union asbargaining representative,and the number of such military personnel was sufficient to affect theUnion'smajority status at each plant if such persons must be counted for such purpose62 N. L R B, No 9.53 54 I)ELLSIONS OF NATIONAL LAI1OR RELATIONS BOARJJcontrary to the respondents' contention, that the number of these personsinmilitary service need not be added to the number of employees in therespective appropriate units, who were working at the time the Union madeitsdemands for recognition, for the purpose of determining the Union'sstatus as'majority representative 1-lowever, the respondents' contentionmerits a more comprehensive treatment than that given it by the TrialExaminer.Apparently, as in the case of industrial workers generally who haveentered the armed forces, a considerable number of the respondents' em-ployees now in military service are stationed overseas in widely scatteredand inaccessible parts of the world and are, therefore, for practical purposes,not directly concerned with immediate collective bargaining. Although thesepersons retain their status as employees while in military service, they arenot therefore at present directly concerned in the choice of a bargainingagent. On the other hand, in the instant case, a majority of the respondents'employees in the respective appropriate units, who are working, haveselected a bargaining agent to represent them. To add to these groups ofemployees, those employees of the respondents who are in military serviceN^ould destroy the Union's status as majority representative in each of theappropriate units and them;eby deny the i espondents' employees, who areworking, the right to bargaining collectively through representations oftheir own choosing Such a definition of "majority," as used in Section 9(a) of the Act, would not, in our opinion, effectuate the policies of the ActThe Congress has vested the Board wi ith discretionary authority to inter-pret the language of the Act to insure its effective administration _ In therecentHearst Publicationscase.' the United States Supreme Court said.. the broad language of the Act's definitions, which in terms rejectconventional limitationsleaves no doubt that its applicability is tobe determined broadly, in doubtful situations, by underlying economic2Thus,in representation proceedingsunderSection 9(c) of the Act, .ini.i)ot ity of the employeeseligible to vote in an election are not requited to castballotsin oidet fm a labor oganization tosecure certification.but it may be ceitified as the result of having receivedamajority of the validvotes cast See, for example,Matter of Elite Laundry Company of Washington,DC, 55 N L R B226, New York Handkerchief ManufacturingCompany vN L RB , 114 F(2d) 144(C C A 7),N L R. B v.Standard Lime and Stone Company,116 L R R 401, decided May 11,1945 (C C A4); N L. R. B. v. Central Dispensary and Emergency Hospital,145 F(2d) 852(App D C ), Bertdenied 65 S Ct. 684.Also, the Board has held in iepresentation cases that certain classes of employees althoughincludedin the appropriate bargaining unit,nevertheless,do not have sufficient interest in the selection of abargaining representative to participate in the determination of representatives See, for example,Matter of Northern Indiana Public Service Company,51N L R B 500,Matter of Wadha)n'cDivision of Socony-Vacuum Oil Company,54 N L R B 1164;Matte; of Muncie Malleable FoundryCompany,56 N L R B.473;Matter of Spencer Shoe Corporation,61N LR B 1058;Matte) ofPost Printing and Publishing Company,59 N. L. R B 1115.3N L R B v.HearstPublications,Incm Po) ated,if al,322 U S 111 SUPERSWEET FEED CO11 PA N Y, INCORPORATED5 5facts rather than technically and exclusively by previously- establishedlegal classifications.'The question of eligibility of employee,, on military leave to participate inthe selection of a bargaining representative in representation proceedingshas been answered by the Board. Exercising its administrative discretion,.the Board has evolved the policy of permitting employees in the armedforces to participate with employees in the appropriate unit, who are work-ing, in the selection of a bargaining representative only if such militarypersonnel present themselves in person at the polls. The Board placed thislimitation upon the privilege of such employees to participate in a deter-mination of representatives because of the impracticability of affording theman opportunity to vote by mail.'In the interesf of best effectuating the policies of the Act by making col-lective bargaining an immediate possibility to the respondents' respectiveemployees in the appropriate units now working, we conclude that onlyt hose employees who are presently at work and in a pay status should beincluded in the computation for determining whether the Union has beendesignated by a majority of the respective employees of the respondents inthe appropriate units as their bargaining representative. To hold otherwisewould mean that in no plant where a majority of the employees are in thearmed forces could the employees working in the plant compel their em-ployer to bargain with a representative designated by them. Accordingly,we find, as did the Trial Examiner, that, pursuant to Section 9 (a) of theAct, the Union is the exclusive representative of all employees in the respec-tive units found appropriate by the Trial Examiner for the purposes ofcollective bargaining.Our holding in this respect, however, is not to be construed as a reversalof the principle that employees on military leave retain their status asemployees and, as such, have a real interest in the choice of a bargainingrepresentativeWe decide only that a union's status as majority represen-tative may be determined without reference to the number of employees inan appropriate unit who are members of the armed forces because theinterest of the employees in the appropriate unit now at work in immediatecollective bargaining outweighs the more remote interest of military person-nel in present terms and conditions of employment. When it is demonstratedthat the respondents' employees in military service have returned to theiremployment in sufficient numbers so that they comprise a substantial per-4In upholding the Board's finding as to the appropriate units in theHearstcase, and specificallyreferring to excluded categories of bootjackers,temporary,casual, and part-time newsboys, theSupreme Court further saidThe discretion which Congress vested in the Board to determine an appropriate unit is haidlyoversteppedby the choiceof a unit based on a distinction so clearly consistent with the need fmresponsible baigaunngThatthe Board's selection emphasizes difference in tenure iathei thanfunction is,on thisrecord,ceit.unly noabuseof discretions See,for example,Matter ofHineSafetyApplianceCo , Caller y Plant, Calls, v, Pa ,55N L. R B. 1190 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDcentage of the employees in either of the bargaining units herein found to beappropriate, the Board will, upon proper motion, reexamine its determi-nation asto employee representation.2.We do not agree with the Trial Examiner's conclusion that, by reduc-ing R. H. Lord's wages and penalizing him with loss of seniority and otherrights, as alleged in the complaint, Bi-Products discriminated in regard tohire and tenure of employment within the meaning of Section 8 (3) oftheAct.Bi-Products contends that Lord's wages were reduced not because hewas a member of the Union but because he quit,his job on May 25, 1944,thereafter requesting reinstatement, and was rehired as a new employee onMay 29, 1944, in accordance with the terms of its contract with the Asso-ciation.'Bi-Products also contends that a further reason which motivatedit to reduce Lord's wages was its desire to placate its other truck driverswho had complained that ito discriminated against them by paying Lordhigher wages than they were receiving.Lord, employed as a truck driver, commenced working for Bi-Productsin September 1942. As found by the Trial Examiner, on May 25, 1944,Clair Sweesy, Bi-Products' supervisor of its truck drivers, posted on thebulletin board at the North Redwood plant a notice to the effect that itstruck drivers no longer would be permitted to use Bi-Products' trucks totransport themselves to and from work, as had been the custom. Uponobserving the posted notice concerning the use of trucks when he returnedto the plant from his truck route on the night of May 25, Lord removed hisradio, blankets, and certain other personal, belongings from the truck thathe had been driving, and left the plant without informing anyone of hisintention not to return to work the next day. Lord did not report for workon May 26 or May 27, nor did he on either of those days inform Bi-Productsof any reason for his absence He spent those 2 days, according to his testi-mony, endeavoring to purchase an automobile so that he would have ameans of transportation to and from work.'When Lord returned to the plant on Monday morning, May 29, accord-ing to his testimony, he sought out Claude Beager, foreman of the plant,and asked Beager why he (Lord) was no longer permitted to drive a'Bi-Products' truck to and from work. According to Lord's testimony, Beagertold him, "The boys was going to join the union and we figure we wouldget tough now." According to Lord, lie asked Beager if lie wanted Lord tocontinue working and Beager referred Lord to Truck Supervisor Sweesy,who told Lord that he, Sweesy, would "like to have Lord continue" work-ing; and that, after this conversation, Lord returned to his truck driving jobThe Association's contract with Bi-Products provided that "persons who quit or are dischargedfor just cause,if rehired,shall be considered as new employees"The contract also stipulated thatnew employees be paid at the rate of 40 cents an hoursLord lived about 2%miles fiom the North Redwood plant The record does not disclose whetherany means of public transportation to the plant was available to Lord SUPERSWEET FEED COMPANY, INCORPORATED57Foreman Beager and Truck Supervisor Sweesy testified that, because'Lord had removed his personal belongings from the truck on May 25 andfailed to report for work on May 26, they then concluded that he had quitBeager further testified that Lord approached Beager on the morning ofMay 29 and told Beager that he, Lord, had changed his mind and that hewanted to "go back to work"; that Beager gave his perinission but advisedLord, "You will have to talk to Mr. Sweesy, he has charge of the truckdriving"; that Beager and Lord walked over to where Sweesy was workingand Beager opened the conversation by informing Sweesy, "Bob [Lord]came and asked me if he could go back to work and 1 said I gave my per-mission but,of course,I told him he would have to talk to you" ; and thatSweesy replied, "Well, Bob, you will have to start in as a beginner, theway you quit." Sweesy corroborated Beager's testimony as to his conversa-tion with Lord. Sweesy also testified that he reinstated Lord as a beginnerin accordance with a company rule which provided, in effect, that anyemployee who was discharged or quit and was thereafter reinstated wasto be reinstatedas a beginneror new employee; and that Lord raised noobjection when Sweesy informed Lord that he would have to 'return towork at a beginner's pay. Lord denied that he asked for reinstatement andalso denied that he was told on May 29 that he was being rehired as a newemployee at beginner's wages. He testified that he did not know that hiswages had been cut from 50 cents per hour to 40centsper hour until thefollowing pay day, June 3, 1944, at which time he complainedto Beagerand Sweesy about the amount of his pay check and that Sweesy then toldLord that he had been rehired on May 29 as a new employee at beginner'swages.The Trial Examiner failed to resolve the conflict between the testimonyof Lord and that of Beager and Sweesy as to whether Lord asked for reui-statementon May 29 and was informed by Sweesy that he would have toreturnto work as a new employee at beginner's wages. While we do notdiscredit Lord's testimony as to his conversatioi with Beager and Sweesyon the morning of May 29 in its entirety, we are of the opinion, and findthat Sweesy informed Lord on that occasion that he.wasbeingreemployedas a new employee at beginner's wages.'To support Bi-Products' contention that it reduced Lord's rate of pay inorder to satisfy the grievance of its other truck drivers, E. R. Monson, vicepresident of both respondents, credibly testified without contradiction, thatabout January 1, 1944, an inexperienced girl employed by therespondentsas a bookkeeper, through a clerical error, raised Lord's pay from 45 centsto 50 cents per hour, that this mistake was not discovered and rectified byBi-Products until about 6 weeks later; that Lord protested the consequent8We credit, among other things,as did the Trial Examiner,Lord's testimony as to his conversationwith management representatives as to Bi-Products'reasons foi discontinuing the custom of allowingthe truck drivers to use company trucks lot transportation to and from work 58DECISIONS OF NATIONAL LABOR RELATIONS BOARD'-eduction in his wages and threatened to quit ; that,in order to retain Lord,Monson promised"to give [Lord]enough hours"so that he would sufferno loss in his take-home pay; that sometimein April, 1944,Berton Parson,the manager of Supersweet's plant and secretary of the Association, andAssociation President Pat Corcoran informed Monson that the other truckdrivers were complaining because Lord'swages were higher than theirown; and that he (Monson)told them he would"take care of the matter asquick as possible."Employee Donald Sundem and employee August Beck-endorf, both of whom signed union authorization cards, and Parson cor-roboratedMonson's testimony to the effect that the truck drivers hadcomplained about, Lord's higher wages.From the record it appears that, Lord took no active interest in the Unionuntil he signed an authorization card on May 29, 1944,the day he returnedto work after being absent for 2 days. Lord testified that he didnot attendthe meeting of May 24, 1944, which the Union held at Bechyn, Minnesota.Furthermore, according to Lord's testimony, employee L. W. Gilow, whowitnessedLord's signature on the authorization card signed by him, did notgive Lord a union button to wear until June 2 or 3, 1944.Under the circumstances, particularly the fact that Lord removed _ hispersonal belongings from the truck that he was driving and left the planton the night of May 25 without notifying anyone of his intention not towork the next clay, coupled with the fact that he did not report for workon May 26 and 27 and failed to notify Bi-Products of the reason for hisabsence, thereby creating an.inpression that he had quit; the fact that theother truck drivers of Bi-Products had complained to Bi-Products about,Lord's higher wages, the further fact that Sweesy advised Lord when hereturned to the plant on May 29 that he would have to return to work as anew-employee at beginner's wages, in accordance with Bi-Products contractwith the Association, and the fact that Lord had demonstrated no interestin the Union until he joined it on May 29, the clay of his return to work, anddid not receive a union button until June 2 or 3, we find,contrary to theTrial Examiner, that Lord's membership in the Union was not the motivat-ing reason that prompted Bi-Products to reduce his wages and classify himas a new employeeon May 29, 1944 Weshall, therefore dismiss the com-plaint insofar as it alleges that the respondent,Bi-Products,discriminatedagainst R. H. Lord within the meaning of Section 8 (3) of the ActORDERUpon the basis of the above findings of facts and conclusions of law, andpursuant to Section 10 (c) of the National Labor Relations Act, the Na-tional Labor Relations Board hereby orders that the respondents, Super-sweet Feed Company,Tncoiporated. and Minnesota Bi-Products, Inc., theirofficers, agents,successors,and assigns shall rSUPERSWEET FEED CO\tPANY, i CORPORATED591.Cease and desist from :(a)Discouraging membership in General Drivers Union, Local 851.A. F. of L., or any other labor organization of their employees, by discharg-ing or refusing to reinstate any of their employees, or by discriminating inany other manner in regard to hire or tenure of employment, or any termor condition of employment ;(b) Dominating or interfering with the administration of Association ofRural Industrial Employees, or with the formation and administration ofany other labor organization of their employees, or contributing financialor other support to the Association of Rural Industrial Employees, or anyother labor organization of their employees,(c)Recognizing the Association of Rural Industrial Employees as arepresentative of their employees for the purpose of collective bargaining(d) Giving effect to their contracts of September 1, 1942, with the Asso-ciation of Rural Industrial Employees, or to any extension, renewal, modifi-cation, or supplement thereof, or any superseding contract with said labororganization which may now be in force,(e) Refusing to bargain collectively with General Drivers Union, Local-851, A.-F. of L , as the exclusive representative of their respective employeesin the units hereinbefore found appropriate, with respect to grievances, labordisputes, rates of pay, wages, hours of employment, and other terns urconditions of employment ;-(f) In any other manner interfering with, restraining, or coercing theiremployees in the exercise of the right to self-organization, to form labororganizations, to join or assist General Drivers Union, Local 851, A F. ofL., or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities, forthe purposes of collective bargaining or other mutual aid or protection, asguaranteed in Section 7 of the Act2.Take the following affirmative action which the Board finds will etfe::-duate the policies of the Act :(a) Supersweet shall offer to Ed Corcoran immediate and full reinstate-ment to his former or substantially equivalent position, without prejudiceto his seniority and other rights and privileges,(b) Supersweet shall make whole Ed Corcoran for any loss of pay liemay have suffered by reason of Supersweet's discrinuuation against him,by payment to him of a sum of money equal to the amount which he nor-mally would have earned as wages during the period from the date of thediscrimination against him to the date of Supersweet's offer of reinstate-ment, less his net earnings during such period;(c) Bi-Products shall offer Albert Wagner immediate and full reinstate-anent to his former or substantially equivalent position, without prejudiceto his seniority and other rights and privileges;(d) Bi-Products shall make whole Talford Moe and Albeit \Vagncr for 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDany loss of pay that they may have suffered by reason of the discriminationagainst them in the manner set forth in the section of the IntermediateReport entitled "The remedy" ;(e) Supersweet shall withdraw and withhold all recognition from theAssociation of Rural Industrial Employees as the representative of any ofits employees for the purposes of dealing with Supersweet concerning griev-ances, labor disputes, wages, rates of pay, hours of employment, or otherterms or conditions of employment, and completely disestablish the Asso-ciation of Rural Industrial Employees as such representative,(f) Supersweet shall reimburse each of its employees for dues paid byhim to the Association of Rural Industrial Employees since September 1,1941;(g) Supersweet shall, upon request, bargain collectively with GeneralDrivers Union, Local 851, A. F. of L., as the exclusive representative of allitsproduction and maintenance employees, including truck drivers, butexcluding office and clerical employees and supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, in respectto grievances, labor disputes, rates of pay, wages, hours of employment, and.other terms and conditions of employment;(h) Bi-Products shall withdraw and withhold all recognition from theAssociation of Rural Industrial Employees as the representative of any ofits employees for the purposes of dealing with Bi-Products concerninggrievances, labor disputes, wages, rates of pay, hours of employment, orother terms or conditions of employment, and completely disestablish theAssociation of Rural Industrial Employees as such representative ;(i)Bi-Products shall, upon request, bargain collectively with GeneralDrivers Union, Local 851, A. F. of L., as the exclusive representative of allits production and maintenance employees, including all truck drivers andthe carpenter employed at its North Redwood plant, but excluding officeand clerical employees and supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, in respect to grievances,labor disputes, rates of pay, wages, hours of employment, and other termsand conditions of employment ;(j) Bi-Products shall reimburse each of its employees for dues paid byhim to the'Association of Rural Industrial Employees since September 1,1941;(k) Supersweet shall post at its plant in Redwood Falls, Minnesota,copies of the notice attached hereto, marked "Appendix A." Copies of saidnotice, to be furnished by the Regional Director for the Eighteenth Region,shall, after being duly signed by Supersweet's representative, he posted bysaid respondent immediately upon receipt thereof, and maintained by it forsixty (60) consecutive days thereafter, in conspicuous places, including all SUPERSWEET FEED COMPANY, INCORPORATED61places where notices to employees are customarily posted. Reasonable stepsshall be taken by the said respondent to insure that said notices are notaltered, defaced, or covered by any other material ;(1)Bi-Products shall post in its plants in North Redwood and LongPrairie,Minnesota, copies of the notice attached hereto, marked "AppendixB." Copies of said notice, to be furnished by the Regional Director for theEighteenth Region, shall, after being duly signed by Bi-Products' represen-tatives, be posted by said respondent immediately upon receipt thereof, andmaintained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the said respondent to insure thatsaid notices are not altered, defaced, or covered by any other material ;(m) Each of the respondents shall notify the Regional Director for theEighteenth Region, in writing within ten (10) days from the date of thisOrder, what steps it has taken to comply herewith.AND IT IS FURTHER. ORDERED that the complaint filed i n Case No. 18-C-1070 against Minnesota Bi-Products, Inc., Redwood Falls, Minnesota, be,and it hereby is, dismissed insofar as it alleges that said respondent dis-criminated against R. H. Lord within the meaning of Section 8 (3) oftheAct.Decision and Order.APPENDIX BNOTICE TO ALL E \MPLOYEESPursuant to a Decision and Order of the National Labor Relations Board,and in order to effectuate the policies of the National Labor Relations Act,we hereby notify our employees that :We hereby disestablish Association of Rural Industrial Employeesas the representative of any of our employees for the purpose of deal-ing with us concerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment, and we willnot recognize it or any successor thereto for any of the above purposes.We will not dominate or interfere with the formation or administra-tion of any labor organization or contribute financial or other supportto it.We will offer to Albert Wagner immediate and full reinstatement tohis former or substantially equivalent position without prejudice to anyseniority or other rights or privileges previously enjoyed.We will make whole Albert Wagner and Talford Moe for any lossof pay that they may have suffered by reason of the discriminationagainst them.We will reimburse each of our employees for dues paid by him to 62I)1:CIS1ONS OF \A'I'IUNAAL LABOR RELATIONS BOARDAssociation of Rural Industrial Employees since September 1, 1941.We will bargain collectively, upon request, with the General DriversUnion, Local 851, A. F. of L., as the exclusive representative of allemployees in the bargaining unit described herein with respect togrievances, labor disputes, wages, rates of pay, hours of employment,or other terms or conditions of employment, and if an understanding isreached, embody such understanding in a signed agreement. The bar-gaining unit is : All production and maintenance employees, includingall truck drivers and the carpenter employed by Minnesota Bi-Prod-ucts, Inc , Redwood Falls, Minnesota, at its North Redwood plant, butexcluding office and clerical employees and supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees or, effectively recommend suchaction.We will not in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor or-ganizations, to join or assist General Drivers Union, Local 851, A. F. of L.,or any other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection. All ouremployees are free to become or remain members of this union, or any otherlabor organizationWe will not discriminate in regard to hire or tenure ofemployment or any term or condition of employment against any employeebecause of membership in or activity on behalf of any such labor organi-zationMINNESOTA BI-PRODUCTS,INC.(Entplolier)By(Representative)(Title)Datedgory-Anyof the above-named employeespresentlyserving in the armed forces oftheUnitedStateswill be offeredfull reinstatement upon applicat on in accordance«ith the Selective ServiceAct after dischargefrom the armed forcesThis noticemust remainposted for 60 claysfrom the datehereof, andmust not bealtered, defaced, or covered by any other materialAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Relations Board,and in order to effectuate the policies of the National Labor Relations Act,we hereby notify our employees that :We hereby disestablish Association of Rural Industrial Employeesas the representative of any of our employees for the purpose of deal-ing with us concerning grievances, labor disputes, wages, rates of pay, SUPERSW\'EET FEED COMPANY, INCORPORATED63not recognizeit or any successor thereto for any of the above purposes.We will not dominate or interfere with the formation or administra-tion of any labororganizationor contribute financial or other Supportto it.We will offer to the employees named below immediate and full rein-statement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights or privileges previouslyenjoyed,and make themwhole for any loss of pay sufferedas a resultof the discrimination.Ed CorcoranWe will reimburse each of our employees for clues paid by him toAssociation of Rural Industrial Emplofees since September 1, 1941.We will bargain collectively, upon request with the General DriversUnion, Local 851, A F. of L., as the exclusive representative of allemployees in the bargaining unit described herein withrespect to griev-ances, labor disputes, rates of pay, wages, hour, of employment, orother terms or conditions of employment and if an understanding isreached, embody such understanding in a signed agreement. Thebargaiiing unit is: All production and maintenance employees, includ-ing truck drivers employed by Supersweet Feed Company, Incorpo-rated.-Redwood Falls,Minnesota, but excluding office and clericalemployees and Supervisory employees with authority to hire, promote,discharge, discipline. or otherwise effect changes in the status or em-ployees or effectively recommend such actionWe will not in any manner interfere with, restrain, or coerce our employ-ees in the exercise of their right to self-organization, to form labor organi--rations,to join or assist General Drivers Union, Local 851, A F of L. orany other labor organization. to bargain collectively through representativesof their own choosing. and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection All our employeesare free to become or remain members of this union, or any other labororganization \Ve will not discriminate in regard to hireor tenure of em-ployment or anyternsor condition of employment against any employeebecause of membership in or activity on behalf of any such labor organizaionSUPERSWEET FernCosIPANY, INCORPORATED(Emplayer)By(Reps esentative'(Title)DatedNOTE-Any of the above-named cinplovee-, picscntly sorting in the. armed forces oftheUnited States will be offered full reinstatement upon applicator in accordancesNith the Selective Sena-c Act after discharge from the armed forces 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr Clarence A MeterandMr William J. Scott,for the BoardMr. Henry Holladay,ofMinneapolis,Minn, andMrN R Ryerson,of RedwoodFalls,Minn.,for the Respondents.Mr. Lee F. Schreiner,ofMinneapolis,Minn, for the Union.Mr.Julian E illorten,of Redwood Falls, Minn.,for the Association.STATEMENT OF THE CASEUpon an amended charge duly filed on July 14, 1944,by the General Drivers Union,Local 851, affiliated with the American Federation of Labor, herein called the Union,'the National Labor Relations Board, herein called the Board,by the Regional Directorfor the Eighteenth Region(Minneapolis,Minnesota),issued its complaint, datedAugust 11,1944, against Supersweet Feed Company,Incorporated,herein called Super-sweet, alleging that Supersweet had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1), (2), (3), and (5)and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat.449, hereincalled the Act Copies of the complaint and amended charge, accompanied by notice ofhearing thereon,were duly served upon Supersweet,the Union and the Association ofRural Industrial Employees,2a labor organization alleged in the complaint to beexisting in violation of the Act,and herein called the Association.Upon a secondamended charge duly filed by the Union on August 7, 1944, the Board,by its saidRegional Director,issued its complaint,dated August 11, 1944, against MinnesotaBi-Products Company,Inc, herein called Bi-Products, alleging that Bi-Products hadengaged in and was engaging in unfair.labor practices affecting commerce within themeaning of Section 8(1), (2), (3), and(5) of the Act Copies of the complaint andsecond amended charge, accompanied by notice of hearing thereon, were duly servedupon Bi-Products,theUnion,and the AssociationOn August 5, 1944, the Board,acting pursuant to Article II. Section 36 (b) of the National Labor Relations BoardRules and Regulations-Series 3,as amended,ordered the case against Supersweet,being Case No 18-C-1069, and the case against Bi-Products,'being CaseNo. 18-C-1070, be consolidated.Copies of the said order were duly served upon the partiesin both cases.With respect to the unfair labor practices,the complaints alleged in substance thatthe respondents(1)on or about July 1, 1941,instigated,sponsored,and interferedwith the formation of the Association and continuously since that date have(a) par-ticipated in solicitation or campaigning on behalf of the Association on the respond-cuts' time and properties,(b) dominated and interfered with the administration of theAssociation,(c) actively fostered and promoted the gro\N th of the Association,(cl)onor about September 1, 1942, entered into writtenclosed-shop agreements with thei The Union is affiliated with the Intonational liiotherhood of Ti.unsteis, Chauffeurs, watchousc-men & Helpers of America which, in tutu, is affiliated with the American Federation of LaborIncorrectly referred to in the complaint and the amended charge as "Rural Industrial Employeesof Redwood Falls "2Collectively Supeisweet and Ui-Pi oducts are referred to hetcui as the iespondcnts SUPERSWEET FEED COMPANY, INCORPORATED65Association coveruna their respective employees,' (c) since the formation of theAssociation dominated and interfered with its administration and contributed supportto it; (2) pursued courses of action and plans of combating and interfering with theself-organization of their respective employees; (3) entered into the aforesaid closed-shop agreements as part of their plans to defeat the self-organization of their respectiveemployees and therefore, the said contracts are illegal, unenforceable, and void; (4)sinceMay 15, 1944, questioned their respective employees about their union activitiesand affiliations; (5) made disparaging statements about, and otherwise expressed dis-approval of, the Union; (6) coerced, urged, and warned their respective employees torefrain from assisting, becoming or remaining members of the Union, (6) threatenedto close their respective plants if the employees joined the Union; (7) promised certainemployeesraises inwages if they would forsake the Union; (8) on or about June 20,June 29, and July 11, 1944, and at all times thereafter, refused to bargain collectivelywith the Union as the exclusive representative of their respective employees in certainappropriateunits,although a majority of said employees in each of said appropriateunits had designated the Union as their representative for such purpose, and (9) bythe foregoing acts interfered with, restrained, and coerced their respective employeesin the exercise of the rights guaranteed in Section 7 of the Act. The complaint againstSupersweet further alleged that it discharged Ed Corcoran on or about June 10, 1944,and thereafter refused to reinstate him to his former or substantially equivalent position,for the reason that he joined and assisted the Union and engaged in concerted activitieswith his fellow workers for the purposes of collective bargaining or other mutual aid orprotection.The complaint against Bi-Products further alleged that it dischargedTalfordMoe6 and Albert Wagner on or about June 17, 1944, and thereafter refusedto reinstate them to their former or equivalent positions, and had, on or about June 5,1944, reduced the wages of R H Lord,' for the reasons that they, and each of them,had joined and had assisted the Union and had engaged in concerted activities withtheir fellow workers for the purposes of collective bargaining or other mutual aid orprotection.On August 24, 1944, Supersweet filed an answer denying the commission of thealleged unfair labor practicesThe answer admitted, however, the allegations of thecomplaint as to the corporate existence of Supersweet and the nature, character, andextent of the business transacted by it including the allegations that the Union and theAssociation are labor organizations within the meaning of the Act. The answer alsoadmitted the execution of a collective bargaining contract on September 1, 1942, butdenied that the said contract was violative of the Act The answer affirmatively averredthat Corcoran was discharged because "of inefficiency and inability to perform hiswork, and for no other reason."The answer further averred that the Board waswithout jurisdiction to hear and determine the issues regarding the legality of theAssociation on the ground that the proceedings herein were not brought within the4The evidence shows that Supeisweet and the Association cnteted into a collective bit gainingcontract on September 1, 1942 On the saine day the Association and Lti-Products entered into anidenticalcontractcovering the entplolees at Bi-Piriducts' North Redwood and Long Pi.iuie plantsAt the heating, the respondents and the Association maintained that these contracts were in full forceand effect because of the automatic renewal clauses contained in the contracts The evidence revealsthat timely notice was given by the Association to the respondents of the forniei's desire to enterinto negotiations for new contracts to commence on of about Septembei 1, 19446Also refericd to in the iccoid asTelford Hoc.Also refer i ed to in the i ecord as Robert H Loi d 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime prescribed by the provisions of the National Labor Relations Board Appropria-tionsAct of 1944' and 1945.On August 24, 1944, Bi-Products filed an answer deny mg the commission of thealleged unfair labor practices. The answer admitted, however, the allegations of thecomplaint as to its corporate existence and the nature, character, and extent of thebusiness transacted by it, including the allegations that the Union and the Associationare labor organizations within the meaning of the Act. The answer also admitted theexecution of a collective bargaining contract on September 1, 1942, but denied that thesaid contract was violative of the Act. The answer affirmatively averred that Moe andWagner were discharged for the "reason of inefficiency, insubordination, the drinkingof intoxicating liquor on the job, and because of absence from the job when they wereexpressly requested to be present" and that Lord voluntarily quit work on or aboutthe date alleged in the complaint without cause or provocation, and subsequently wasrehired at a lower wage scale pursuant to the terms and provisions of the aforesaidcollective bargaining contract between Bi-Products and the Association. The ansi+eralso averred that the Board was without jurisdiction to hear and determine the issuesregarding the legality of the Association on the ground that the proceedings hereinwere not brought within the time prescribed by the provisions of the National LaborRelations Board Appropriations Acts of 1944 and 1945Pursuant to notice, a hearing was held from August 29 to September 2, 1944, inclu-sive,at Redwood Falls, Minnesota, before Howard Myers, the undersigned TrialExaminer, duly designated by the Chief Trial Examiner At the opening of the hear-ing, the Association moved to intervene. The motion was granted without objectionThe Association did not file an answer. The Board, the respondents, the Union, andtheAssociation were represented by counsel and participated in the hearing Fullopportunity to be heard, to examine and cross-examine witnesses,, and to introduceevidence bearing upon the issues was afforded all parties Before the introduction ofany evidence, counsel for the respondents moved to dismiss the allegations of thecomplaints regarding the legality of the Association on the ground that the presentproceedings were not brought within the time prescribed by the National Labor Rela-tions Board Appropriation Act of 1944. This motion was renewed at the end of theBoard's case and again at the conclusion of the taking of all testimony. Decision thereonwas reserved. The motion is hereby denied. The 1944 Appropriation Act expired onJune 30, 1944, and was followed by the National Labor Relations Board AppropriationAct of 1945. Under the latter Act, limitations somewhat similar to those contained nithe 1944 Act are imposed upon the use of the Board's funds during the current- fiscalyear, but the 1945 Act expressly provides that such limitations shall not apply toagreements with labor organizations formed in violation of Section 8 (2) of the Act 84 The limitations of the 1944 Act (Public Law No. 135, 78th Congress,1stSession)read asfollows- "No part of the funds appropriated in this title shall be used in any way in connection witha complaintcase arising over an agreement between management and labor which has been in exist-ence for three months or longer without complaint being filed;Provided,That, hereafter, notice ofsuch agreement shall have been posted in the plant affected for said period of three months, saidnotice containing information as to the location at an accessible place of such agreement where saidagreementshall be open for inspection by any interested person "Thelimitationsin the 1945 Act (Public Law No 373, 78th Congress, 2nd Session, Title IV)read as follows: "no part of the funds appropriated in this title shall be used in any way in connec-tion with a complaintcase arisingover an agreement, or a renewal thereof, between management andlabor whichhas been in existencefor three months or longer without complaint being filed by anemployee or employeesof such plant:Provided,That, hereafter, notice of such agreement, orrenewal thereof, shall have been posted in the plant affected for said period of three months, saidnotice containinginformation as to the location at an accessible place of such agreement where saidagreementshall be openfor inspection by any interested person- Provided further, That these limi-tations shallnot apply to agreements with labor organizations formed in violation of Section 158paragraph2, title29,United States Code [Sec 8 (2) of the National Labor Relations Act] " SUPER S\YE1-`T FEE'D COMPANY, INCORPORATED67Since the contract involved herein was entered into with a labor organization formedin violation of Section 8 (2) of the Act, as found below, the Board is not precludedfrom proceeding herein under the legislation now in force. At the conclusion of theBoard's case, counsel for the respondents moved to dismiss the complaints for lack ofproof.The nnption was denied. At the conclusion of the hearing, counsel for therespondents and for the Association moved to dismiss the complaint for lack of proof.Decision thereonere reserved. The motions are hereby denied Board's counsel thenmoved to conform the pleadings to the proof. The motion was granted-without objec-tion.°Oral argument, in which counsel for the Board, the respondents, and the Asso-ciation participated, was i eard at the conclusion of the taking of the evidence and ispart of the record. The parties were granted leave to file briefs on or before September9, 1944.1° A brief has been received from the respondents.Upon the entire record in the cases and from his observation of the witnesses, theundersigned makes, in addition to the above, the followingFINDINGSOF FACTITHE BUSINESSES OF THE RESPONDENTSSupersweet Feed Company, Incorporated, is a Minnesota Corporation having itsprincipal office and place of business and plant at Redwood Falls, Minnesota, where itisengaged in the manufacture, sale, and distribution of poultry and livestock feedsDuring the 6 months period ending June 30, 1944; Supersweet purchased raw materialsvalued in excess of $50,000, approximately 30 percent of which was shipped to its plantfrom points outside the State of Minnesota. During the same period, the finished prod-uctsmanufactured by Supersweet amounted in value to approximately $100,000, ofwhich more than 50 percent was shipped from its plant to points outside the'State ofMinnesota.Minnesota Bi-Products, Inc, is a Minnesota corporation having its principal officeand place of business at Redwood Falls,. Minnesota It owns and operates a renderingplant at North Redwood, Minnesota,' and one at Long Prairie. Minnesota,' at whichplaces it is engaging in the manufacture, sale, and distribution of certain productsderived from' the carcasses of diseased animals. During the 6 months period endingJune 30, 1944, finished products manufactured by Bi-Products at is North Redwoodplants amounted in value in excess of $100,000, of which approximately 60 percent wasshipped to points outside the State of Minnesota During the same period, approxi-mately the same amount of merchandise in dollar value, was manufactured at the LongPairie plant and approximately the same percentage of the finished products wasshipped to points outside the State of Minnesota.The respondents' counsel and Board's counsel stipulated at the hearing that duringall the times material herein, the respondents made approximately the same purchasesand sales, in dollar value, as set forth above. Since 1941, the officers and directors ofboth respondents have been the same. The respondents do not contest the fact thatthey are engaged in commerce within the meaning of the ActII.THE ORGANIZATIONS INVOLVEDGeneral Drivers Union, Local 851, is a labor organization affiliated with the Inter-° Specificallythe motionamended paragraph 8 of the Complaint against Bo-Products to read thatLoid's salary was reduced on May 29, 1944, instead of on June 5, 1944, as alleged in the complaint1°At the request ofcounsel forthe respondents the time to file briefs was extended to and includingSeptember 27, 194411This plant is approximately2 miles fioni North Redwood and about 4 miles from Redwood Falls12Approximately15miles fromNorth Redwood. 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDnational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica which,in turn, is affiliated xi ith the American Federation of Labor Association ofRural Industrial Eniployces is an unaffiliated labor oig.tnization Both organization,admit to membership employees of the respondents-iii '1'ilE UNFAIR LABOR PRAC11CES,A Interference, restraint, and coercion, the domination of and interference with theformation and administration of the AssociationIChronologicalstatementof the factsA TheAssociationThere is no evidence of the existence of any labor organization in the respondent'splants prior to 1941. Sometime in June or July of that year, the employees of Bi-Products talked among themselves regarding the advisability of joining a labor unionAt about this time Jake Piersol, Supersweet's then sales manager, suggested to BertonParson" that he form an unaffiliated union. This, Parson proceeded to do, after dis-cussing the matter with the employees at the North Redwood plant and with thesupervisor of -the truck di ivers at the Long Prairie plant Parson then consulted anattorney who drafted a proposed charter and by-laws for-a labor organization to beknown as "Association of Rural Industrial Employees " This attorney also preparedproposed contracts, which were subsequently presented to the respondents for execution.On July 14, 1941, the Association held its first meeting, which was attended by prac-tically all the North Redwood plant employees and a number of employees from theLong Prairie plant." The managers and the foremen of the North Redwood and LongPrairie plants also attended this meeting" Almost all the employees of both plants,including the managers and foremen, joined the Association at this meeting or shortlythereafter 10 At this meeting employee Roy Wendt was elected president,'"' and Parsonsecretary-treasurer"A resolution was adopted prohibiting foremen from 'holding"any office other than serving on a committee." This resolution, however, was notincorporated in the Charter and By-laws which were adopted at the secotld meeting ofthe Association held on July 21, 1941 In any event, the resolution has been completelyignored because Parson has been continuously the Association's secretary. During the.first year or so of the Association's existence, Parson was its secretary-treasurerShortly after the above meeting, Parson, in order to get, as Parson testified, the"reaction" of the officials of the respondents to the newly formed organization askedEdward Monson, the vice president of both respondents, what he thought of the Asso-ciationAccording to Parson, Monson indicated that he was neither in favor of nor13At the time of his talk with Piersol, Parson was a salesman for Bi-Products In September 1941,when Supersweet reached normal production,he was made manager of the Supersweet plant14 Supersweet,although organized in the spring of 1941,did not get into full production untilSeptember of that yeas At the time of the July 14 meeting, Supersweet did not have many employeesOn September 1, or shoitly thereafter, the employees of Supersweet joined the Association11 The managers of the plants have authority to hire and discharge employees Some foremen havethis authority,while othei foremen have authority only to recommend the hiring and dischargingof employees'18Piersolwas a member of the AssociationWhen Supersweet reached its normal production,Piersol left Supersweet's employ and Parson became plant manager Parson'spredecessor was EmilKenner, who was also a member of the Association Supersweet's sales manager, Homer Hanson, isalso a member1'One of Wendt's opponents for the office of president was Clarence Gunderson, manager of theLong Prairie plant18 Although the Association'sBy-laws provide for a vice president,no one has ever been elected tothat office SUPERSWEET FEED COMPANY, INCORPORATED69againstsuch an organization, but added that he thought the Association "might heall right."On July-21, 1941, as stated above, the Association held its second meeting which wasattended mainly by the North Redwood plant employees, only a few Long Prairie plantemployees attended At that time the Charter and By-laws were approved and adopted.The proposed agreements which the Association's attorney had-prepared were alsoapproved. One agreement, with some minor changes, was executed by Supersweet andthe other, with the same minor changes, was executed by Bi-Products on or about Sep-tember 1, 1941 The former agreement covered Supersweet's employees and the latteragreement covered Bi-Products North Redwood and Long Prairie plants employeesThese agreements were not introduced in evidence because, according to counsel forthe respondents and for the Association, they could not be located although a thoroughsearch had been made for them. The evidence, however, indicates that the aforesaidcontracts were similar to, if not identical with, the contracts executed by Supersweetand Bi-Products on or about September 1, 1942 The 1942 contracts are identical 19Each provides,amongother things, for a closed-shop, grievance procedure, and "senior-ity rights as set forth in the Charter of the Association." Each contract, according toits terms, was to remain in effect until September 1, 1943, and from year to year there-after unless 30 days' written notice is given by either party to the other of its desireto negotiate a new contract No notice to change either of the 1942 contracts was givenuntil sometime during the summer of 1944, when the Association notified each respond-ent of its desire to negotiate a new contractThe Association's Charter and By-laws provide, among other things, for an executiveboard consisting of seven members to be elected annually for a term of three years,except that at the first general meeting seven members shall be elected to the executiveboard, three for a term of one year, two for a term of two years, and two for a termof three years This board is the governing body of the Association and is the "solebargaining agency between the employer and the employees" , acts in all disputesbetween "the employer and the employees"; annually elects from among the Associa-tion'smembers a president, a vice president, a secretary, and a treasurer ; appoints allcommittees, whose duties the executive board defines, necessary for the proper func-tioning of the Association. The Charter and By-laws also provide for seniority rights,initiation fees of one dollar, monthly dues of 25 cents, and general membership meetingsto be held in March and September of each year The record discloses that most of theprovisions of the Charter and By-laws have been completely ignored. Thus, it was themembership who elected the president and secretary-treasurer The former was electedto office on July 14, 1941, and remained the Association's president until the As,ocia-tion's fourth meeting20 which was held at the North Redwood plant on December 14,1943. This meeting was attended by employees from the North Redwood and Super-sweet plants, and one or two truck drivers from the Long Prairie plant. As statedabove, Parson was elected secretary-trea surer by the members at the meeting held onJuly 14, 1941 Sometime in the latter part of 1942, or early in 1943, Parson delegatedthe duties of treasurer to employee Donald Sundem and Parson continued as secretary.At the December 14, 1943, meeting, which was held at the North Redwood plant,Parson was elected secretary and Sundem treasurer At this meeting, Clair Sweesy,11These contracts are in evidence.20 The Association's third meeting was held at the North Redwood plant on Fehi nary 17, 1942, atwhich time a resolution was adopted "to ask the company to allow vacations on full time to employeesafter oneyear's service " The riders attached to the 1942 contracts provide for 1 week's vacationwithpayfor employees in the seivice of their respective employei for 3 years of more Each rideralso contains a wage scale The wage scale for the Superswect employees is di(feient fioni that of theBi-Products employees 70DECISIONS OF NATIONAL, LABOR RELATIONS BOARDsupervisor of the North Redwood plant truck ch ivers, was one of the W o men electedto the grievance committee At no time \\ ere members elected to the executive boardParson testified, and the undersigned finds, that an executite board did function; thathe, the Association's president, and members of the gi ievance committees of the variousplants composed the executive hoard, and that the executive hoard was the Associa-tion's governing body tuth respect to grievances and other matters pertaining toemployer-employee relationshipEarly in September 1941, Supei sit eet leached normal production and Parson wasmade plant manager, which position lie has held continuously Despite the fact thatParson has the authority to hire and discharge employees and had complete charge ofthe plant, the respondents permitted him to remain a member and to be active in behalfof the Association' His activity on behalf of the. Association was well known to theofficials of the respondents because all grievances were submitted to Parson who, iflie thought the grievances had merit, presented them, either alone or in company withthe Association's president, or a member of the executive board, to the officials of therespondentsParson's activities,while plant manager, were not confined to passingupon and presenting grievances to the respondentsHe admittedly solicited membersfor the Association, collected dues and informed delinquent members that they mightbe discharged if they did not nnuiediately pay their clues , periodically prepared andcaused to be posted in the plants lists containing the names of Association members,indicating after the names of the delinquent member, the amount of dues in arrears,and called and presided at meetings of the Association Parson also admitted callingAssociation meetings on company time and piohertie, Parson, moreover, admitted thathe told the employees that the leaders of the Union were "racketeers " As found below,Parsons also threatened-employees with[ reprisals if they did not forsake the Union andremain members of the Association. Parsons, furthermore, was not the only supervisorwho was active on behalf of the Association. The managers and foremen of the variousplants attended Association meetings, participated in the election of officers, and oneforeman was a member of the grievance committee In fact, Gunderman, the managerof the Long Prairie plant, collects dues at that plant and transmits his receipts toParson for deposit in the Association's bank account Furthermore, since the inceptionof the Association, Supersweet has, without charge, provided the Association tt nhnecessary office facilities, file cabinets, and other storage space for its recordsb The activities of the UnionOn May 17, 1944, three employees of Bi-Products called at the Union's headquarter-and requested information relative to organizing the employees. Pursuant to thatconference, and the one held on the following day between one of the said three menand a union representative, the Union advertised throughout the Supersweet and theNorth Redwood plants that the Union would hold a mass meeting at a specified tuneand place on May 20 A short time prior to the scheduled hour, two representatives ofthe Union appeared at the designated place and were told by the manager of the placethat the respondents' employees had notified him that the meeting had been cancelledThe representatives then left The meeting had not been cancelled A great many ofthe respondents' employees appeared at the place designated and waited several hoursfor the Union's representatives; no one had told them that the representatives had beenthere and had left. Parson, Claude Beager, and Clair S'weesy, the manager and foreman,a Monson testified that on several occasions he "requested" Parson to resign his office in theAssociation and that each time Parson refused to do so He furthe, testified that he did not force theissuefor feat that Parson "might" leave Sure, sweet', employ It is. significant to note that Alon:nnnever requested Parson to resign as a membei of the Association, no, did hi, eve, -k any nihei plantmanager or foremen to resign fromthe Association SUPERSW41EET FEED COMPANY,INCORPORATED71respectively, of the North Redwood plant, and Irvin Larson, foreman of the Supersweetplant, were present with the intention of attending the meeting. These supervisors basedtheir right to attend the meeting, according to Beager's testimony, on the fact that thenotices invited all employees of the respondents to attend and they considered them-selves within that classification.On May 24, 1944, the Union held a meeting at Bechyn, Minnesota, a town about 4miles from Redwood Falls, which was attended by about 33 of the then approximately50 employees of the respondents. There, 28 employees signed cards authorizing theUnion to represent them for the purposes of collective bargaining. Almost all the em-ployees who signed authorization cards joined the Union and paid their initiation feesof five dollars each, either at this meeting or shortly thereafter. Between May 24 andJune 19, eight additional employees joined the Union. The fact that so many employeeshad joined the Union at the May 24 meeting must have caused the officials of therespondents considerable concern because they immediately embarked on a campaignto forestall the Union's organizational drive. Thus, on May 25, Bi-Products posted anotice forbidding its truck drivers to use its trucks to drive to and from work. Prior tothat date, the truck drivers were given permission, due to the long distances some ofthe truck drivers lived from the plant and there being no public conveyances near theplant, to use the trucks for that purpose. Bi-Products denied that the employees' activi-ties or membership in the Union was the reason for the prohibition against such use ofthe trucks. The undersigned does not credit this denial and finds that Bi-Products deniedthe truck drivers permission to use the trucks to transport themselves to and fromwork in order to demonstrate to its employees the futility of joining the Union. Thisfinding is buttressed by the conversation between Manager Beager and employee Lordseveral days after the aforesaid notice had been posted, wherein Beager told Lord thatthe notice was posted because "The boys was going to join the union and we figured wewould get tough now,"' and by the following conversation, which Lord testified that hehad with Foreman Swees_v about a week after the notice was posted:Well, as we was riding along Mr Sweesy put it up to me. He said, "Now if youboys would get back in your little union like you were and your dues were paid up,you fellows could take your trucks home each night." And I said, 'I think you aretoo late.'And we got to talking a little further and he got to talking about theA. F. of L union. And he said the boys joining up with that thing was liable toclose the plant down' and if the big union got in they would close it up, this plant atNorth Redwood Then they would haul their stuff to other plants around thatdidn't belong to it. And he said that they could go around and pick out the fellowsthat belonged to this union because they were wearing buttons. And he figuredinside a week's time he could get enough on them so he could get rid of them.22Employee Beckendorf testified, without contradiction, and the undersigned finds, thata week or two after the notice had been posted he had a conversation with Sweesywherein Sweesy said to Beckendorf that "if you boys would quit this funny businessyou guys could take your trucks home again."In the latter part of May, or early in June, Monson called the Supersweet and the NorthRedwood plants employees together and told them that because of their drinking intoxi-22 Beager denied that he made the above quoted statement Lord was an honest and forthrightwitnessBeager did not so impress the undersigned,who finds that Beager made the statement.m Sweesy denied that he made the statements which Lord attributed to him.Lord was a forthrightand honest witness Sweesy, on the other hand,was not In fact,Sweesy's testimony is not worthy ofany credence In some instances his testimony was contradicted by witnesses called by the respondentsItwas evident to the undersigned that Sweesy, while on the witness stand was deliberately with-holding the true facts about the matters upon which he was being questioned. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDeating liquors and fooling on the job the quality of production had decreased consid-erably, that the men could not expect a wage mu,rease until the quality of the productionhad returned to normal, and that if it did not i eturn to normal he would close the plantsMonson admitted that during ht,, talk at this meeting lie advised the employees that liewould rather deal with the Association than with an "outside" labor organizationHowever, no proof was introduced to substantiate Monson's statement that productionhad decreased. Furthermore, Monson admitted that he told the employees that onlysome of them had been drinking of the job and not attending to their work The under-signed is convinced that the meeting was called only for the purpose of warning theemployees to forsake the Union. This finding is supported by the fact that the Unionhad not demanded recognition as yet nor had it asked that the employees' wages beincreased.A general wage increase, moreover, with the permission of the NationalWar Labor Board, had been given the employees of Supersweet in March 1944, only2 or 3 months prior to Monson's talk.14 The undersigned finds that Monson's remarksat this meeting were calculated to, and did, discourage the employees in their right toself-organization and were violative of the Act. The record, moreover, shows that veryfew employees joined the Union subsequent to Monson's talk. If, as Monson testified, he(lid not threaten to close the plants because of the activities of the employees in behalfof the Union, his remark that he would rather deal with the Association than with an"outside" labor organization was a clear indication to the employees of the respondents'antipathy for the Union.Shortly after the Union's meeting of May 24, according to the undenied credibletestimony of employee Ray Carruth, Parson called him into his office and asked himabout the meeting. Carruth replied that nearly all the Supersweet employees hadjoined the Union 25 Parson then asked Carruth what wage increase the Union stated itwould obtain for the employees.When Carruth replied that that question was notdiscussed at the meeting, Parson stated that the employees were "very foolish to join[theUnion] because he figured [the employees were] just getting taken for a ride, all[theUnion] was after was [the employees'] money." Carruth also testified, and theundersigned finds, that sometime in the latter part of June 1944, Parson again calledhim into his office and showed Carruth a wage scale which Supersweet planned to putinto effect shortly; that Parson told Carruth he could obtain a ten cent an hour increaseprovided he signed an agreement to withdraw from the Union, that Parson also statedthat he was sure that if Carruth signed the agreement the other employees would alsosign it; and that when he told Parsons he would not sign the agreement, Parson threat-ened to deduct his delinquent dues from his salary.During the afternoon of May 24, Parson asked employee Ervin Peterson whether hewas going to attend the Union's meeting that evening and if he intended to join theUnion. Peterson replied that he intended to go to the meeting but did not know whetheror not he was going to join Whereupon, Parson said "Pete, I think you are awfulfoolish" to forsake the Association and join the Union During the first week it July1944, according to Peterson's testimony, he had a conversation with Parson, whereinthe latter told Peterson that the respondents had petitioned, or were about to petition,the National War Labor Board for permission to grant a general wage increase and ifhe would resign from the Union and return to the Association he would receive a 1524 Sometime during February or March 1944, according to the undenied ciedible testimony ofWendt, the then president of the Association, either Monson or Ralph Ballard, president of bothrespondents,toldWendt that if the employees wanted a wage increase they would have "to keep up[their] end of the bargain" by paying their Association dues.22Nine of the then eleven Supersweet employees designated the Union as their collective bargainingrepresentative at the May 24 meeting, one on May 27, and the other on June 5. All these employeesjoined theUnionand were members in good standing at the time of the hearing SUPERSWEET FEED COMPANY, INCORPORATED73cents raise in wages.°Peterson also testified that sometime in June 1944, Beager, themanager ofthe North Redwood plant, "razzed" him for joining the Union and then saidto him, "Pete, I will bet you (you) will have less money at the end of the year thanyou would have if you did not belong to the Union ""Employee John Juergens testified without contradiction, and the undersigned creditshis testimony, regarding a conversation he hadsometime inthe latter part of June orearly in July, 1944, with Parson:Q.Will you tell us what took place at that time?A At that time [Parson] had the wage scale And he said the work I was doing,Iwould come under skilled labor and my wages would be 65 cents an hour. Thatwas 20 cents more thanI was getting.Q. You were getting 45 cents at that time?A.. Yes.Q. And what else did he say?A.He said,. `If you stick to our company, our own organization, you will getthat rating:And I said I would stick to my 851. And hesaid,`I think you arevery foolishbecause,' he said, 'we won't stand any contract with no otherunion.'He says, `They can't come in here.' He said, `As faras signingwith anotherunion,' he says, `thatis out.'Q. Do you recall anything else or any other conversation that took place at thattime?A Yes, he said there was three men at the rendering plant at North Redwoodthat had already throwed up their button and he said they weregoing to get a raisein wages; they were sticking to their'own companyorganization.And he said thatthe union tried to get into Long Prairie but they didn't have any luck there, theycouldn't get inAnd they were going to stay by the company union.Q Did he tell you he had been up to Long Prairie?A. Yes, he said he had been tip and see those boys and he said they were goingto stay with the companyorganizationAnd he said when he came back he wentup to see Mr. Monson and told him that they would have to do something, thatthe boys wanted more money, that the company would have to raise their wages.Sometime in August 1944, the respondents granted the employees ageneral wageincrease of 2% cents per hour. Thisincreasereceived the approval of the NationalWar Labor Board. The respondents had askedfor an averagewageincreaseof about10 centsan hour.2ConcludingfindingsIt is clearfrom the above recital of facts, that Parson, at thesuggestionof Piersol,brought the Association intobeing. It is also clear thatthe respondents'supervisoryemployees were the guidingspirits,especiallyParson, inmaintainingthe Associationand administeringitsaffairs.The contention of the respondents and the Associationthat the Association v4as the spontaneousresultof theorganizationaldesires of theemployeesis notsupported by the record On the contrary, it is definitelyestablishedthat the respondents \i ere the prime movers behind the formation of the AssociationIn short, the respondents simply foisted the Association upon the employees. After theY° Parson did not deny making the statements attributed to him by Petei son Parson testified, how-ever, that he was speaking to Peterson about a general wage increase which the Association hadnegotiated with the respondents,subject to the approval of the NationalWar Labor Board Theundersigned accepts as substantially correct, Peterson's versions of the conversations"-7Beager admitted he had a conveisation at the place and about the time fixed by Peterson in histestimony,but Beagei denied making the statements attributed to him by Peterson Beager was not ainedible witness and therefore the undersigned rejects his denial and finds that Beager made thestatements attributed to him by Peterson, who, in the opinion of the undersigned, was a crediblewitness. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDAssociation was formed and throughoutits entireexistence, the respondents controlledthe policies and acts of the Association The contentions of the respondents and theAssociation that the Association was a militant organization, free from company domi-nation or interference, and for that reason should not be disestablished, are withoutmerit. The Association always has been controlled and dominated by the respondentsThe fact that the organization achieved a measure of success cannot, and does not.cleanse the Association from its illegal taint." The effects of the respondents' supporthave not been dissipated and the Association has continued to operate as a bar to thefreedom of self-organization guaranteed by the Act. The undersigned' finds that therespondents have dominated and interfered with the formation and administration ofthe Association and contributed support thereto in violation of Section 8 (2) of theAct, and that, by such acts, it interefered with, restrained, and coerced their employeesin the exercise of the rights guaranteed in Section 7 of the Act The undersignedfurther finds that the respondents, by making anti-union statements set forth above, b)questioning their employees as to membership in the Union, by warning and urgingtheir employees not to join or remain members of the Union, by attacking the Unionand disparaging its leaders, by attempting to obtain withdrawals from the Union, bygranting the wage increases in August 1944, when the Union represented the majorit}of Supersweet employees and the majority of the North Redwood plant employees andwas demanding that the respondents recognize it as the exclusive representative of theseemployees, by each of the foregoing, and by the other acts set forth above have inter-fered with, restrained, and coerced their employeesin the exerciseof the rights guar-anteed in Section 7 of the Act.B The refusal to bargain collectively1.AppropriateunitsThe complaint against Supersweet alleged that all Supersweet production and main-tenance employees and truck drivers, but excluding office and clerical employees andsupervisors with the authority to hire, promote, discharge,discipline,or otherwiseeffect changesin the statusof the employees, or effectively recommendsuch action,constitute a unit appropriate forthe purposes of collective bargaining. The complaintagainst Bi-Product alleged that all Bi-Products production and maintenance employeesand truck drivers employed at the North Redwood plant, but excluding office andclerical employees and supervisors with the authority to hire, promote, discharge,discipline, or otherwise effect changesin the statusof the employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposes of collectivebargaining. The answers of the respondents denied, in effect,'the appropriateness ofthe allegedunits.At the hearing, the Association contended that all the employees,including office, clerical, and supervisory employees of Supersweet together with allthe employees, including office, clerical, and supervisory employees, employed by Bi-Products at its North Redwood and Long Prairie plants, as wellas the same classifi-cations of employees at the plants owned and operated by Farmers Rending Company,"atAankato, Minnesota, and at Waseca, Minnesota, constitute an appropriate unit. Atthe hearing, counsel for the respondents stated that the respondents took no positionii ith relation to the appropriate units ; he did object, however, to the exclusion ofcertain named employees.=s SeeCorning Glass Works v. N LR.B., 118 F. (2d) 625(C C. A. 2)ro This is a partnership formed onApril 1, 1943,consisting of Ralph M Ballard,Edward Monsonand Gladys Monson. It will he recalled that Ballardis the presidentof both respondentsand Monsontheir vice presidentOn April 1, 1943, the Association and Faimeis Rending Company signed, acontract, identical with the 1942 contracts it has with Supersweet and B,.Products. covering theMankato and Waseca plants The Mankato plant is about 80 miles and the R'aseco plant is about100 from Noith Redwood SUIT RS\VEE'l' FEED COMPAN)r,75The record indicates that Supersweet and Br-Products are independent to the extentthat theyare separate legal entities,have separatemanagerialsupervision, have sepa-rate pay rolls, and there is nointerchange of employees between them 30 There is alsoa separatepay-roll record for the North Redwood plant and one for the Long Prairieplant. For pay-roll purposes, Bi-Products has a bank account with Peoples ?NationalBank of Long Prairie Each of the three plants hires and discharges its own employeesThere is no exchange of raw materials between the plants but Supersseet purchasescertain finished products from Bi-Products The products manufactured by Superstt eetare different from those manufactured by Bi-Products The stage scales of the twocompanies are different Since its inception the Association has bargained separatehfor Supersweet employees and for the employees of Bi-Products. There is no commu-nity of interest between the Supersweet employees and those employed at the NorthRedwood plant. Likewise, there is no community of interest between Supersweetemployees and the North Redwood plant employees and those employed at the LongPrairie plant, which is located about 100 miles from North Redwood. Under the griev-ance procedure of the Association, each plant has its own grievance machinery and themanagers of the respective plants submit the grievanceg to Parson. It is significant tonote that only a verysmall percentageof the members of the Association who ai eemployed at Long Prairie attend Association meetings. In fact, only one or two LongPrairietruckdrivers attended the meeting held on December 14, 1943 "1 The officeemployeesand salesmenof the respondents are in an office building located in thebusiness district of Redwood Falls and there is no evidence that office employees evergo to the plants on company business. Supersweet salesmen occasionally visit the plantof Supersweet.The undersigned finds that the respondents' employees will receive the full benefitof the rightto self-organizationby the establishment of separate and distinct plantunits for the purposes of collective bargaining. Therefore, the undersigned finds thatall production and maintenance employees, including truck drivers employed by Super-sweet, but excluding office and clerical employees, and supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees,or effectivelyrecommendsuch action, constitute a unit appropriatefor the purposes of collectivebargainingwithin the meaning of Section 9 (b) of theAct. The undersigned further finds that all production and maintenance employees,including all truck drivers, and the carpenter employed by Bi-Products, at its NorthRedwood plant, but excluding office and clerical employees, and supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaning of Section 9 (b) ofthe ActWith respect to the employees of the Long Prairie plant, the record shows that theUnion has made no attempt to organize them and it is not demanding recognition astheir bargaining representative at this time In fact, with respect to the 8 (5) allega-tions of the complaints herein, the employees of the Long Prairie plant are not involvedThe undersigned finds, therefore, that it is unnecessary to define the appropriate unitfor such employees.The respondents would include in the appropriate unit foi the Bi-Products employ-ees, and Board's counsel would exclude, the carpenter02 and six of its truck driversemployed at its North Redwood plant. The carpenter is regularly employed as a80 Sometimein 1943, one employee was transferred from the North Redwood plant to the LongPrairie plant.n On December1, 1943, there were 19 persons employed at the Long Prairie plant29Walter King. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintenanceman at the North Redwood plant and is carried on the plant's pay-rollrecords as such Occasionally, however, the carpenter performs maintenance work atthe Supersweet plant and at the Long Prairie plant The undersigned finds that thecarpenter should be included in the unit hereinabove found appi opriate for the NorthRedwood employeesThe North Redwood plant employs 11 truck drivers, 5 of whom report daily at theplant for work while 6 of theni33 do not report regularly at the plant. This latter groupof truck drivers receive their work instructionsat certain"call stations" operated byBi-Products The instructions are left at thesestationsby Beager and areinstructionsto these truck drivers to pick up, at certain named places, dead animals which had beenpurchased by Bi-Products and to bring them to the North Redwood plant. Thestationsare located in various sections of Minnesota and far distant from the North RedwoodplantThe "call station" system was introduced in order to expedite the hauling ofBi-Products' business and to conserve gasoline and rubber. These truck drivers arepaid at thesamerate per hour as the other North Redwood drivers, except that theyare guaranteed a certain weekly salary while the other drivers receive no weeklyguarantee. All the truck drivers do practically the same kind of work The undersignedfinds that the 6 truck drivers in question should be included in the unit found appro-priate for the North Redwood plant employees2.Representation by the Union of a majority in the appropriateunit of Supersweet employeesA letter from Supersweet to the Board under date of June 24, 1944, and introducedin evidence by Board's counsel, contains a list of all employees in the unit of Super-sweet employees hereinabove found appropriate The list shows that on June 8, 1944,11 personswere employed by Supersweet in the said unit.3S On behalf of the Boardthere were offered and received in evidence signed cards expressly authorizing theUnion to representthe signatoriesthereto for collectivebargaining.'The genuinenessof thesignatureson theauthorizationcards was in someinstancesproved directlyby the testimony of thesigners and in some instancesby witnesses to the signatures.Counsel for Supersweet was afforded an opportunity to check thenamesappearing onthe authorizations against Supersweet's records. The authenticity of the signatures onthe cards was not challenged At the hearing, Supersweet introduced in evidence a listof persons in its employ on June 8. 1944 Thislist containsthe names of 12 employ-ees, 11 of whom appear on the list supplied by Supersweet on June 24, 1944 Thetwelfth name is that of Irvin Larson, a foreman. Since it has been found that Larsonhas the right to recommend the hiring and discharging of employees, he is not withinthe unit found to be appropriate for the purposes of collective bargaining. On the listintroduced in evidence by Supersweet the names of 13 men appear in addition tothe names appearing on the list introduced by the Board These men are now in theArmed Forces Supersweet contended that these persons werein itsemploy at the timethey entered the Armed Forces and, therefore, should be included in the appropriateunit.This contention is without merit The number of employeesin the militaryserviceneed not be added to the number of employees working in the plant at the time a labororganization makes its demand for recognition as the exclusive collectivebargaining33Among these drivers is LeRoy Olsen, who drives a truck for Hewitt, a subcontractor forBi-ProductsOlsen,however,receives his orders from Bi-Products, is paid by it,and is carried on itspayroll as a truck driver34 It was stipulated at the hearing by Board's counsel and respondent's counsel,that these personswere in Supersweet's employ on and before June 7, 194435With the consent of counsel, the undersigned permitted Board's counsel to withdraw the authori-zation cards and substitute in lieu thereof a list containing the names of the persons who signedthe cards. SUPERSWEET FEED COMPANY, INCORPORATED77representativeof the employees for the purpose of evaluating that organization's claimofmajorityrepresentation."'The undersigned has compared the names appearing on the list of persons who signedauthorizationcards with the lists submitted by Supersweet to the Board on June 24,1944, and finds that, as of June 7, 1944, all 11 employees of Supersweet in the appro-priate unithad signed authorization cards.3r The undersigned accordingly finds thaton June 7, 1944, and at alltimesthereafter, the Union was the duly designated bar-gaining representativeof a majority of Supersweet's employees in the unit found tobe appropriate. Pursuant to Section 9 (a) of the Act, the Union was, therefore, theexclusiverepresentativeof all the employeesin such unitfor the purposes of collectivebargainingin respect to rates of pay, hours of employment, and other conditions ofemployment.3.Representation by the Union of a majority in the appropriateunitof Bi-Products employeesA letter from Bi-Products to the Board. under date of June 24, 1944, and introducedin evidence by Board's counsel,contains a list of all employees in the unit of the NorthRedwood plant employees hereinabove found appropriate. This list shows that on June8, 1944, 38 employees were employed by Bi-Products in the said unit 33 On behalfof the Board there were offered and received in evidence signed cards expresslyauthorizingthe Union to represent the signers of the cards for collective bargaining."The genuineness of the signatures on the authorization cards was in some instancesproved directly by the testimony of the signers and in some instances by witnesses tothe signatures.Counsel for Bi-Products was afforded an opportunity to check thenames appearingon the authorizations against Bi-Products' records The authenticityof the signatures on the cards was not challenged' At the hearing, Bi-Products intro-duced in evidencea listof names of 46 persons purporting to be employees of Bi-Products on June 7. 1944 This list, however,containsthe names of Harvey Hewittand LeRoy Nelson The former is a sub-contractor of Bi-Products and is, and has beenfor quite some time, incapacitated and unable to drive a truck and therefore Olsondrives itUnder the circumstances, Hewitt cannot he included in the unit, since theundersigned has found that Olson should he includedHence, according to the listintroduced in evidence by Bi-Products, there are 45 employees in the appropriate unitOn the list introduced by Bi-Products are the names of 10 men who are now in theArmed Forces °" Bi-Products contended these persons were in its employ at the timethey entered the Armed Forces and, therefore, should be included in the appropriateunitAs found above, this contention is without meritThe undersigned has compared the names appearing on the list of persons who signedauthorization cards with the list introduced in evidence by Bi-Products and finds that,as of June 7, 1944, 23 employees of Bi-Products in the appropriate unit had signed30 SeeMatter of Tiico Products Corporation,57 N. L R B 144637 Nine signed authorization cards on May 24, one onMay 27,and the other on June 5, 194438 It was stipulated at the hearing by Board's counsel and respondents'counsel that these 38 personswere employed at the North Redwood plant on and before June 7, 194430With the consent of counsel,the undersigned permitted Board's counsel to withdraw the authori-zation cards and substitute in lieu thereof a list containing the names of the peisons who signedthe cards.40 Included among these 10 is the name of William Sweesy Bi-Pioducts pay-ioll records of August29, 1941, show that William Sweesy was then in the Aimed Foices Likewise, itspay-iollrecords of'September 2, 1942, September 1, 1943, and June 7, 1944, also show that he was in the Armed Forceson those dates At the teasing, the iespondents'counselstated "Tani told[William Sweesy] is in thearmed service"Beager testified thatWilliam Sweesy was working as a temporary truck driver forBi-Products during June and July 1944 Tt is evident that Beager was mistaken 78DECISIONS OF NATIONALLABOR RELATIONS BOARDauthorization cards.' The undersigned accordingly finds that on June 7, 1944, and atall times thereafter, the Union was the duly designated bargaining representative of amajority of the Bi-Products' employees at its North Redwood plant in the unit foundto be appropriate. Pursuant to Section 9 (a) of the Act, the Union was, therefore, theexclusive representative of all the employees in such unit for the purposes of collectivebargaining in respect to rates of pay, hours of employment, and other conditions ofemployment.4.The refusal to bargainOn June 7, 1944, the Union wrote Bi-Products asking it to sign the contract sub-mitted with the letter On June 20, Bi-Products replied that'it had "a contract withanother union which does not expire for a few months " On June 27, the Union wroteBi-Products that it represented a majority of its employees and requested Bi-Productsto fix a dateto negotiate a collectivebargainingcontract.An identical letter waswritten to Supersweeton the sameday. On July 11, 1944, Supersweet and Bi-Productswrote identical letters to the Union informing it that each company had contract, sN nththe Association and therefore "any discussion with you would be of no avail "Each respondent admits that it refused the Union's request to bargain collectively.Each respondent sets up the defense that the contract with the -\ssociatson did notpermit it to bargain with the Union This defense is of no avail The contracts weremade with a 'creature of then- own snaking and, therefore, the contracts are invalidIn addition, on or about July 1, 1944, Gilbert Ewer, the business representative of theUnion and the signer of the aforesaid letters of June 7 and June 27, called upon Monsonand requested Monson .to bargain collectively with the Union It is undenied thatMonson refused to recognize the Union as the collective bargaining representative ofthe respondent's respective employeesMoreover, sometime in June or July 1944.Parson told Juergen that the respondents will not sign "any contract with no otherunion ... they can't come in here . . as far as signing with another union ... thatisout."The undersigned finds that on July 11, 1944,42 and at all times thereafter, the respond-ents refused to bargain collectively with the Union as the representative of then- respec-tive employees in the appropriate units and thereby interfered with, restrained, andcoerced their employees in the exercise of the rights guaranteed in Section 7 of the ActC.The discriminatory discharges1.Ed CorcoranThe complaint against Supersweet alleged that Corcoran was discharged, and there-after refused reinstatement, because he was a member of and assisted the UnionSupersweet's answer averred that he was discharged "because of inefficiency andinability to perform his work, and for no other reason ."Corcoran was first employed by Supersweet in June 1943, as a helper in the plantHis starting wage was 40 cents per hour He worked in various departments includingthe customer either brought to the plant or purchased there Besides nuxnig the feed.Corcoran made out sales slips which were sent to the bookkeeping department Becauseas Corcoran testified, he was not "schooled" in making out the sales slips, when firstassigned to the retail shop, he did not make out the slips in accordance with the systemused by Supersweet which, therefore, led to some confusion Parson, after the matter41Seventeen employees signed authorizations on May 24,one on May29, 3 on June 1, one unJune 2, one on June 16, one on June 19, and another sometime in May 194412While there were some changes in the number of persons employed at Supei sweet and at theNorth Redwood plant between June7 and July11, the change,ni nowan affected the major ity ,taut,of the Union at these plants SUPERSWEET FEEL) COMPANY, INCORPORATED79was called to his attention, showed Corcoran how the slips should be made out andthereafter there wereno complaints regardingCorcoran's work43 In the spring of1944, Corcoran injured his back while at work and was away from the plant until theend of March or the beginning of April. On his return, he was assigned to the samework he had been doing at the time of his injury. Sometime in May, Corcoran wasassignedto the retail shop when a vacancy in that shop occurred He remained thereuntilhis discharge. He attendedthe meetingof the Supersweet and the North Redwoodplant employeeswhich Monson and Ballard, the president of the respondents, addressedAfter Ballard had stated that he was not in favor of "this outside union" because whenits officialsdecide to strike they "tie up alltrucks and everything," Corcoran arose andsaidthata "union thatdon't work both ways isn't any good.""Corcoran joined the Union at its first meeting held on May 24, and was appointedchairman'.He immediately became very active in its behalf and, whenever he had achance, he would discuss unions and unionism in general with the men at the plant. Onthe day following the aforesaid meeting, Parson asked Corcoran if any of the employeeshad joined the Union and when Corcoran replied that most of them had, Parson said"he thought that they were foolish to join that union, that it was going to cost too muchmoney" and the conversation ended when Corcoran stated "I don't know anythingabout it." Corcoran further testified, also without contradiction, and the undersignedfinds, that several days later Parson approached him and another employee while theywere eating lunch at the plant and the followingensued :And he come out and he told us he thought we were foolish to join this union. AndI spoke up of course and I said, `Well, I didn't think the union we had was wortha damn becausethe policy of the mill was supposed to pay 5 cents an hour morethan any other job and there had been three men on it and they didn't get a nickelout of it; they didn't get anything out of it.' `Hazel Bell did get more than Tom[Aunioen] was getting and he had been in there quite a while and they didn't givehim any more on it.' And he turned around and leftOn June 10, Corcoran was discharged. Supersweet contended that either on that dayor several days before, Corcoran sold certain feed to a customer and gave thecustomerabout four dollars too much change" and also, because the bookkeeper couldnot read Corcoran's handwritingon the salesslips."At the hearing, counsel for Super-sweet had Corcoran, while the latter was on the witness stand, display hiswritingability.This writing was introduced in evidence by Supersweet after Corcoran hadtestified that the writing was a fair specimen of his handwriting To the undersigned,Corcoran's handwriting was clear and legible. Counsel for Supersweet sought to showthrough Corcoran, and other witnesses, that Corcoran was too old and too feeble toperform the various tasks at the plants These attempts failed because the credibletestimony shows that Corcoran, who is 48 years of age, is strong and hearty. Moreover,many employees who are much younger than Corcoran testified, and the undersignedfinds, that Corcoran did as much heavy work as they did and just as efficiently and asquickly. Under the circumstances of this case, the undersigned finds that Corcoran was43 These instructions were given Corcoran about 10 months prior to his discharge Corcoran workedin the retail shop intermittently.44Ballard did not testify.Corcoran was an honest witness The undersigned finds that Ballardmade the statements attributed to him by Corcoran.45 The record is not clear whether Corcoran was elected chairman of the Union or only of thismeetingseThe exact day when this error occurred is not clear in the record It could not have been on the(lay of Corcoran's discharge because the customer returned the money on the day following thepurchase.47The bookkeeper did not testify. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARD 'not discharged for the reasons advanced by Supersweet, but that Parson seized uponthe mistake in making change, as outlined above, as a pretext to rid Supersweet of oneof the Union's ardent members From the time that Corcoran told Parson that lie didnot think the Association "was worth a damn" lie was a nlatked man Corcoran hadbeen making change and,wiiting orders, on and off, for about a year and no mistakein change making had occurred previous to the above-described incident. The under-signed is convinced and finds that Corcoran's membership and activities in behalf ofthe Union was reason for his discharge.2 The discriminatory discharges of Talford Moe and Albert WagnerThe complaint against Bi-Products alleged that Moe and Wagner were dischargedon June 17, 1944, and thereafter refused reinstatement, because they, and each of them,had joined and assisted the Union. Bi-Products' answer averred that they were dis-charged "by reason of inefficiency, insubordination, the drinking of intoxicating liquoron the job,, and because of absence from the job at a time when they were expresslyrequested to be present "Moe was first employed by Bi-Products in November 1943, as a presser His startingwage was 35 cents per hour. Later he became a skinner on the night shift. The hours ofthe night shift employees are from 7 p m. to 7 a.m. and they work seven days a week.At the June 2 meeting of the Union, Moe signed an authorization card.Several days prior to June 17, Beager called the night shift employees together and,according to Moe and Wagner, and the undersigned finds, Beager stated he would beaway for a few days, that the night shift would be in charge of Sweesy, that he wantedall the men to report for work each night during his absence, and that if any of themen were going to take a night off they should give Sweesy as much notice as pos-sible.18Moe testified that at about 2 p m. on June 16, he telephoned from town toSweesy, who was at the plant, that he would not report for work that night becauseWagner and employee Ernie Peters were taking the following night off and thatSweesy's reply was to the effect that it was agreeable to Sweesy if Moe did not reportthat night provided he reported the following night 4° When Moe reported on the fol-lowing night, June 17, he was told by Sweesy that he could not work until BeagerreturnedMoe then left the plant.Early Saturday morning, June 17, Wagner and Peters decided that they would notreport for work that night until midnight GO Sweesy was not at the plant when theyquit work that morning so they asked the watchman to inform Sweesy that they wouldnot report until midnight The watchman testified, and the undersigned finds, that hedid not see Sweesy until about 7 o'clock that night, at which time he delivered themessage.'When Peters and Wagner reported at midnight, two employees told themthat they had been discharged. They thereupon telephoned Sweesy who told them theycould not work until Beager returned. Beager returned to the plant on June 18 Hewent to Peters' house and asked Peters to return to work 5248 Beager testified that he asked the men to give Sweesy 24 hours' notice The undersigned acceptsMoe's and Wagner's version of what Beager said at the meeting.S° Sweesy denied that Moe telephoned him that day The undersigned finds that Moe did telephoneSweesy and that Moe's version of the telephone conversation is substantially in accord with the facts60 Peter's wife had been in the hospital for about a week prior to June 17 and Beager had givenPeters andWagner,in whose cartheydrove to and from work each night,permission to report alittle late each evening so that Peters could stop at the hospital to visit his wife Sweesy admitted thathe knew of this arrangement Both Peters and Wagner were members of the Union, the former joinedon May 24 and the latter on June 251 Sweesy denied that the watchman delivered the message to him.The undersigned rejects thedenial.6= Peters testified that he did not pay his initiation fees or dues because he had no interest in theUnion. Whether these facts were known to Beager when he asked Peters to return to work, the recorddoes not indicate. SUPERSWEET FEED COMPANY, INCORPORATED81On June 19, Moe and Wagner went to the plant,and saw Beager, who refused to putthem to work"Bi-Products' contention that Moe and Wagner were discharged because they wereinefficient is not supported by the record. The undenied credible testimony establishesthey were efficient employees and that Beager never adversely criticized their work. No-evidence was introduced in support of the defense that Wagner and Moe were dis-charged for insubordination.With regard to the defense that they were discharged fordrinking intoxicating liquor on the job, the credible evidence clearly shows that neitherMoe nor Wagner drank intoxicating liquor on the job. There is no evidence, moreover,that either one ever drank any intoxicating liquor at any time. The defense that theywere discharged because they remained away from the plant, on the nights statedabove, is but a pretext. The undenied credible evidence shows that it was customaryfor the men on the night shift to take at least one night a week off. Sometimes the menwould remain away without notifying Beager in advance, and at other times Beagerwas notified. The defense that they remained away without giving Sweesy sufficientnotice is not supported by the recordMoe advised Sweesy 5 hours before he was-toreport for work. Moreover, at that time Moe advised Sweesy that Peters and Wagnerwere not going to report for work on the night of June 17. The undersigned is con-vinced and finds that Moe and Wagner were discharged because they joined the UnionItwill be recalled that, as found above, shortly prior to the discharge of floe andWagner, Sweesy advised Lord that he could "pick out the fellows that belonged to theUnion because they were wearing [Union] buttons 64 And ... inside [of] a week's time[I] could get enough on them" to get rid of them." Sweesy carried out his threat andused the above-mentioned incidents to discharge members of the Union.D. The discriminatory reduction in thewagesof Robert H Lord -Lord has been working as a truck driver for Bi-Products since September 1942Within one month or two after the commencement of his employment, he and the otherdrivers weregiven permissionto use the trucks to transport themselves to and fromwork. As found above, Bi-Products oti May 25 posted a notice withdrawing this per-mission.When Lord returned to the plant that night from one of his routes he sawthe notice At the conclusion of his work he put the truck he had been using for morethan a year on the "grease rack" so that the truck would be greased and oiled beforehe drove it the next day He then removed its radio, blankets, and a few other acces-sories which belonged to him and left the plant " Lord did not report for work on May26 or 27 Those days, according to his testimony, he spent endeavoring to purchase a carso that he could drive to and from work.' On Monday, May 29, Lord reported forwork. He testified that when he arrived at the plant the following- ensued.Well, when I saw him he was over at the garage. And before I was going towork I called Mr. Beager and told him I would like to speak to him a little bit.And he said, 'I am busy for a minute helping this other fellow get started and assoon as I getthrough I will have a little time for you' And I said, 'OK.' And Iwaited a little while and he came back and said he was ready then. And we wentinside the garage And I asked him, 'Why do you mistrust me all at once?' Hesaid, 'What do you mean? I didn't mistrust you' And I said, 'I had permissionto take that truck home every night and I have been doing it over a year and youcs Several days prior to August 21, 1944, Beager sent for Moe and when Moe carne to the plant,Beager offered him reinstatementMoe was reinstated on August21, 194454Moe and Wagner wore their buttons while at workw Neither Beager nor Sweesy was at the plant when Lord arrived at the plant that night16 Lord lives about 234miles from the plant. 82-DECISIONS OF NATIONAL LABOR RELATIONS BOARDstopped it with a bang.' And he said 'The boys was going to join the union andwe figured we would get tough now.'Q Did he mention what union?A No, he didn't. He said, 'The boys were going to join the union and we weregoing to get tough with them now.'Q. Did you have any further conversation with Mr. Beager?-A.Well, I asked him, 'Would you guys want to get rid of me, are you throughwith me or do you want me to keep on working.' And he said, 'Well I have noth-ing to do with the truck part, you will have to see Clair Sweesy.'Q Well, did you see Sweesy?A Yes. So I and Claude Beager went over to the garage where Mr. Sweesystood,-where he sat in his car,-and they talked a little bit.Q What did they say?A I couldn't say But they talked about inc driving the same as I had doneI says, 'You fellows, if you want me, it is OK, and if you don't it is still OK'And he said, 'We would like to have you continue.' And I said, 'There wouldn'the no hard feelings?' And he said, 'No.'B eager and Sweesy testified that because Lord did not report for work May 26 and hadremoved his personal belongings from the truck they concluded that he had quit. Theyalso testified that when Lord came to the plant on May 29, he asked whether he couldhave his job again and that Beager referred him to Sweesy. Sweesy testified that hetold Lord that he would have to start as a beginner because Bi-Products had a contractii ith the Association which provides that if any employee is discharged or quits andthen is rehired he starts as a new employee with beginner's wages. Lord denied thatbe asked for reinstatement and also denied that he was told at that time that he wasbeing rehired as a new employee with beginner's wages He testified that he did notknow that his salary had been cut from 50 cents per hour to 40 cents per hour until thefolloxxing pay clay when he complained to Beager and Sweesy about the amount of hischeck and that it was then that Sweesy told him that he was rehired on May 29 as anew employee. The undersigned further finds that Lord's membership in the Union"was the reason for the reduction in his wages and the loss of seniority and other rightswith which he was penalized when Bi-Products classified him as a new employee onMay 29.EIVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring in connec-tion with the operations of the respondent described in Section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that the respondents have engaged in unfair labor practices, theundersigned will recommend that the respondents,and each of them, cease and desisttherefrom and take certain affirmative action designed to effectuate the policies oftheActThe undersigned has found that the respondents have dominated and interfered withthe formation and administration of the Association and have contributed supportthereto.The effects and consequences of the respondents'domination,interference, and67When Lordreturned to the plant on May 29 he joinedthe UnionHe testifiedthat hejoined onMay 27 He was evidentlymistaken as to the correct date.58 SometimeinAugust 1944, Lord'swages were raised to that of the other truck drivers SUPERS\VEET FEED COMPANY, INCORPORATED83support, aswell as tPR:continuous recognition of the Association as the bargainingrepresentative of their employees, constitute a continuing obstacle to the free exerciseby their employees of their right to self-organization and to bargain collectivelythrough representatives of their own choosing. Because of the respondents'illegalconduct, the Association is incapable of serving the respondents' employeesas a genuinecollective bargaining agency. Moreover, the continuing recognition of the AssociationWould be obstructive of the free exercise by the employees of their rights guaranteed tothem by the Act. Accordingly, the undersigned recommends that the respondents dis-establish the Association and withdraw all recognition from the Association as therepresentative of any of their employees for the purpose of dealing with it concerninggrievances, labor disputes, wages, rates of pay, hours of employment, or other condi-tions of employmentThe contracts of September 1, 1942, were made with a labor organization which didnot represent an uncoerced majority of the respondents' employees but to the contrar3was sponsored and assisted by the respondents in violation of Section 8 (2) of the ActThey are hence invalid It will be recommended below that the respondents cease anddesist from giving effect to the said contracts, as well as to any extension, renewal.revision,modification, or supplement thereof, and any superseding contract which maynow he in force Nothing herein, however, shall he taken to require the respondents tovary those wages, hours, seniority, and other substantive features of their relationswith the employees themselves which the respondents may have established in per-formance of the said contracts, or of any revision, extension, renewal, modification, orsupplement thereofSince the contract between Bi-Products and the Association covers the employeesof its Long Prairie plant as well as the employees of its North Redwood plant, it willbe recommended that the respondents post the usual notices, not only in the NorthRedwood plant, which is the only Bi-Products plant named in the complaint, but alsoin its Long Prairie plant.Having found that the respondents have refused to bargain collectively with theUnion, the undersigned will recommend that the respondents, upon request, harga'ncollectively with the Union as the exclusive representative of the respondents' respec-tive employees in the appropriate units in respect to rates of pay, wages, hour, ofemployment, and other conditions of employment.Having found that Supersweet discharged Ed Corcoran on June 10, 1944. andthereafter refused to reinstate him for the reason that he joined and assisted a labororganizationand engaged in concerted activities for the purposes of collective bargani-ing and other mutual aid and protection, it will be recommended that Supersweet offerhim immediate and full reinstatement to his former or substantially equivalent positionItwill be further recommended that Supersweet make Corcoran whole for any lossof pay he may have suffered by reason of the discrimination by payment to him of asuns equalto the amount he would normally have earned as wages from the date of 11 sdischarge to the date of the offer of reinstatement, less his net earnings" during suchperiodHaving find that Bi-Products discharged Talford Moe and Albert NVagner ()n69 By "net earnings" is meant earnings less expenses,such as for tianspostation, ioum,and ho.udincurred by an employee in connection with obtaining work and working elsewhere than for th._respondent, which would not have been incurred but for his unlawful discharge and the consequentnecessity of his seeking employment elsewhere SeeMatter of Crossett Lumber CompanyandUnitedBrotherhood of Carpenters and Joiners of America, Lumber and Sawmill Workers Union, Local 2590,8 N. L. R. B 440 Monies received for work performed upon Federal,State, county, municipal, orother work-relief projects shall he considered as earnings SeeRepublic Steel Corporation vN L.R B , 311 U S 7. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDJune 17, 1944, and thereafter refused to reinstate Wagner and r4luscd to reinstate MoeuntilAugust 21, 1944, for the reason that they joined and assisted a labor organizationand engaged in concerted activities for the purpose of collective bargaining and othermutual aid and protection, it will be recommended that Bi-Products offer Wagnerimmediate and full reinstatement to his former positionItwill he further recommended that the respondent make Wagner whole for anyloss of pay he may have suffered by reason of the discrimination by payment to him ofa sum equal to the amount he would normally have earned as wages during theperiod from the date of the discrimination against him to the date of the "offer ofreinstatement,less his net earnings during such period.Since the respondents have reinstated Moe, it will be recommended that they makehim whole for any loss of pay he has suffered-by reason of the discrimination by pay-ment to him of a sum equal to the amount he would normally have earned as wagesfrom the date of his discharge to the date of his reinstatement, less his net earningsduring such period.Having found that the respondents on May 29, 1944, discriminatorily reduced thewages of Robert H Lord, it will be recommended that Bi-Products make him wholefor the difference between what he normally would have earned as wages from May29, 1944, to date.The undersigned is of the opinion that the respondents should he ordered to reimburseeach of their respective employees for dues paid by him to the Association since Sep-tember 1, 1941On that date, as found above, each respondent executed all illegalclosed-shop contract with the Association, a dominated labor organization, thus requir-ing the employees as a condition of employment to become and remain members of theAssociation Similar closed-shop contracts were entered into by the respondents onSeptember 1, 1942. After the execution of these contracts the respondents insistedthat their respective employees remain in good sanding with the Association by pay-ment of dues, and a number of employees were threatened with discharge, pursuant toarrangement by which the' respondents assured the financial stability of the illegalorganization gave the employees no choice, other than payment of dues to the Asso-ciation, if they desired to continue in the employ of their respective employer. Theundersigned finds that the payment of dues to the Association was in effect just ascompulsory as membership therein, constituted the price of retaining employment, andciation, if they desired to continue in the employ of their respective employer Themoney, which the respondents thus caused the employees to pay the Association tofulfill the respondents' illegal condition of employment, Was a definite financial lossto them. The undersigned, will accordingly recommend that the employees be madewhole by reimbursement of the amounts thus extracted from them for illegal pur-poses 00Upon the basis of the foregoing findings of fact and upon the entire record in the case,the undersigned makes the followingCONCLUSIONS OF LAW1.General Drivers Union, Local851, affiliatedwith theinternationalBrotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, which,in turn, isaffiliated withthe American Federation of Labor and Association of Rural IndustrialEmployees, are labor organizations within themeaning ofSection 2 (5) of the Act.00 SeeN LR A v BaltimoicfianritCo,140 F (2d) 51 (C C A 4), andMatter ofVirginiaElectricandPower CompanyandToansportationWaiters Union of Amcrica,41 N L R B , 404,436, enf'd 132 F. (2d) 390 (C C A 4), aff'd 319 U. S 533. SUPERSWEET FEED COMPANY, INCORPORATED852.By dominating and interfering with the formation and adnun stration of the Asso-ciation and by contributing support thereto, the respondents have engaged in, and areengaging in, unfair labor practices, within the meaning of Section 8 (2) of the Act3By discriminating in regard to the hire and tenure of employment of Ed Corcoran,thereby discouraging membership in General Drivers Union, Local 851, Supersweethas engaged in and is engaging in unfair labor practices, within the meaning of Section8 (3) of the Act.4.By discriminating in regard to the hire and tenure of employment of Talford Moe,AlbertWagner, and Robert H. Lord, thereby discouraging membership in GeneralDrivers Union, Local 851, Bi-Products has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (3) of the Act5All production and maintenance employees of Supers^Neet, including truck driversbut excluding office and clerical employees and supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes of status of em-ployees, or effectively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b) of the Act.6.General Drivers Union, Local 851, was on July 11, 1944, and at all times thereafterhas been, and now is, the exclusive representative of Supersweet employees in such unitfor'the purposes of collective bargaining, within the meaning of Section 9 (a) ofthe Act.s7.All production and maintenance employees, including all truck drivers and thecarpenter employed by Bi-Products at its North Redwood plant, but excluding officeand clerical employees and supervisory employees with authority to^hire, promote,discharge, discipline, or otherwise effect changes of status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.8.General Drivers Union, Local 851, was on July 11, 1944, and at all tunes thereafterhas been, and now is, the exclusive representative of the North Redwood plant employ-ees in such unit for the purposes of collective bargaining, within the meaning of Section9 (a) of the Act.9.By refusing on July 11; 1944, and at all times thereafter, to bargain collectivelywith General Drivers Union, Local 851, as the exclusive representative of their em-ployees in the appropriate units, the respondents, and each of them, have engaged inand are engaging in unfair labor practices, within the meaning of Section 8 (5) ofthe Act.10By interfering with, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act, the respondents, and each of them, haveengaged in and are engaging in unfair labor practices, within the meaning of SectionS (1) of the Act.11. The aforesaidunfair labor practices are unfair labor practices affecting commercewithin the meaningof Section 2 (6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law,'the undersignedrecommends that Supersweet Feed Company, Incorporated and Minnesota Bi-Prod-ucts, Inc, their officers, agents, successors, and assigns shall:ICease and desist from :(a)Discouraging membership in General Drivers Union, Local 851, or any otherlabor organization of their employees by laying off, discharging, or refusing to reinstateany of their employees and from refusing to employ any member of the Union herein or 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDin any other manner discriminating in regard to the hire and tenure of employment orany term or condition of employment;-(b)Dominating or interfering with the administration of Association of RuralIndustrialEmployees, or with the formation and administration of any other labororganization of their employees, or from contributing financial or other support to thepaidAssociation of Rural Industrial Employees, or any other labor organization oftheir employees:(c)Recognizing the Association of Rural Industrial Employees as the exclusiverepresentative of its employees for the purposes of collective bargaining,(d)Giving effect to their contracts of September 1, 1942, with the Association ofRural Industrial Employees, or any revisions thereof or to any other extension, renewal,revision, modification or supplement thereof, or to any superseding contracts which maynow be in force :(e)Refusing to bargain collectively with General Drivers Union, Local 851, as theexclusive representative of their respective employees in the units hereintofore foundappropriate, with respect to rates of pay, wages, hours of employment, and other condi-tions of employment;(f) In any other manner interfering with, restraining, or coercing their employeesin the exercise of their rights to self-organization to form labor organizations, to joinor assist General Drivers Union, Local 851, or any other labor organization, to bargaincollectively through representatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining, or other mutual aid or protection asguaranteed in Section 7 of the Act.2Take the following affirmative action which the undersigned finds will effectuatethe policies of the Act:(a) Supersweet Feed Company, Incorporated, shall offer to Ed Corcoran immediateand full reinstatement to his former or substantially equivalent position without preju-dice to his seniority and other rights and privileges,(h) Supersweet Feed Company, Incorporated, shall make whole Ed Corcoran for anyloss of pay he may have suffered by reason of Supersweet's discrimination in regard tohis hire and tenure of employment, by payment to him of a sum of money equal to theamount which he normally would have earned as wages during the period from the dateof the discrimination against him to the date of Supersweet's offer of reinstatement, lesshis net earnings during such period;(c) Bi-Products shall offer Alfred Wagner immediate and full reinstatement to hisformer or substantially equivalent position without prejudcie to his seniority and otherrights and privileges;(d)Bi-Products shall make whole Talford Moe, Alfred Wagner, and Robert H.Lord for any loss of pay they may have suffered by reason of the discrimination againstthem in the manner set forth in the section entitled "The remedy" ;(e) Supersweet shall withdraw and withhold all recognition from the Associationof Rural Industrial Employees as the representative of any of its employees for thepurposes of dealing with Supersweet concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employment, and completelydisestablish it as such representative;_(f)Supersweet shall reimburse each of its employees for clues paid by him to theAssociation of Rural Industrial Employees since September 1, 1941 ;(g) Supersweet shall, unpon request, bargain collectively with General Drivers Union,Local 851, as the exclusive representative of all production and maintenance employees,including truck drivers, but excluding office and clerical employees and supervisoryemployees with authority to hire, promote, discharge, discipline, or otherwise effect SUPERSWEET FEED COMPANY, INCORPORATED87changes of status of employees, or effectively recommend such action, in respect to ratesof pay, wages, hours of employment, and other conditions of employment ;(h) Bi-Products shall withdraw and withhold all recognition from the Associationof Rural Industrial Employees as the representative of any of its employees for thepurposes of dealing with Bi-Products concerning grievances, labor disputes, wages,ratesof pay,hours of employment, or other conditions of employment, and completelydisestablish it as such representative;(i)Bi-Products shall, upon request, bargain collectively with General, Drivers Union,Local 851, as the exclusive representative of all production and maintenance employees,including all truck drivers and the carpenter employed at its North Redwood plant, butexcluding office and clerical employees and supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes of status of employees,or effectively recommend such action, in respect to rates of pay, wages, hours ofemployment, and other conditions of employment;(j) Bi-Products shall reimburse each of its employees for dues paid by him to theAssociation of Rural Industrial Employees since September 1, 1941 ;(k) Supersweet shall post immediately in conspicuous places at is plant in RedwoodFalls,Minnesota, and maintain for a period of at least sixty (60) consecutive daysfrom the date of posting, notices to its employees stating that Supersweet will notengage in the conduct from which it is recommended that it cease and desist in para-graph 1 of these recommendations and the various subdivisions thereof which refer toSupersweet; (2) that Supersweet will take the affirmative action set forth in paragraph2 of these recommendations, including the various subdivisions thereof which refer toSupersweet; and (3) that Supersweet's employees are free to remain or become mem-bers of General Drivers Union, Local 851, and that Supersweet will not discriminateagainst any employee because of his membership in or activity on behalf of thatorganization,(1)Bi-Products shall post immediately in conspicious places at its plants in NorthRedwood and Long Prairie, Minnesota, and maintain for a period of at least sixty (60)consecutive days from the date of posting, notices to its employees stating : (1) thatBi-Products will not engage in the conduct from which it is recommended that it ceaseand desist in paragraph 1 of these recommendations and the various subdivisions thereofwhich refer to Bi-Products, (2) that Bi-Products will take the affirmative action setforth in paragraph 2 of these recommendations, including the various subdivisionsthereof which refer to Bi-Products, and (3) that Bi-Products' employees are free toremain or become members of General Drivers Union, Local 851 and that Bi-Product"will not discriminate against any employee because of his membership in or activity onbehalf of that organization ;(m) Notify the Regional Director for the Eighteenth Region, in writing within tell(10) days from the date of the receipt of the Intermediate Report, what steps therespondents have taken to comply therewithIt is further recommended that unless on or before ten (10) days from the receiptof this Intermediate Report the respondent notifies-said Regional Director in writingthat they will comply with the foregoing recommendations, the National Labor Rela-tions Board will issue an order requiring the respondent to take the action aforesaidAs provided in Section 33 of Article II of the Rules and Regulations of the NationalLabor Relations ' Board, Series 3, as amended, effective November 26, 1943. any partyor counsel for the Board may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article II of saidRules and Regulations, file with the Board, Rochambeau Building, Washington, D C.an original and four copies of a statement in writing setting forth such exceptions tothe Intermediate Report of to any other part of the record or proceeding (including 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDrulings upon all motions or objections) as he relies upon, together with the originaland four copies of a brief in support thereof. Immediately upon the filing of such state-ment of exceptions and/or brief, the party or counsel for the Board filing the sameshall serve a copy thereof upon each of the other parties and shall file a copy with theRegional Director. As further provided in said Section 33, should any party desirepermission to argue orally before the Board, request therefor must be made in writingwithin ten (10) days from the date of the order transferring the case to the Board.HOWARD MYERSTrial ExaminerDated November 18, 1944.